Title: John Adams to Abigail Adams, 22 April 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Ap. 22. 1777
     
     The Post brought me two Letters from you, this Morning, one of the 7th. instant, and one before.
     You seem to be in fine Spirits—I rejoice at it.
     General Gates has commanded in Philadelphia, untill about a Fortnight ago, he went to Ticonderoga, where he is to command all Summer.
     Schuyler is here, where he now commands. We are crouding along Soldiers to the General, as fast as they get well of Inocculation.
     I think our N. Englandmen have been rather tardy, but I hope soon to hear of the Arrival of their Men at Morristown. The Army there, and at Ticonderoga too, is too weak.
     But Howes Army is weak too. Let the Tories, and Cowardly Whiggs, exagerate, as much as they will, How has not in all America, Ten Thousand Men fit for Duty, nor in my Opinion Seven.
    